DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: 
Regarding claim 2, Applicant claims “a reference surface as a reference when the robot arm is moved is set”. The examiner recommends amending this to state “a reference surface is set as a reference when the robot arm is moved”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge (US 20090118864 A1), hereafter Eldridge.

Regarding claim 1, Eldridge teaches a calibration method, in a robot having a robot arm, of obtaining a positional relationship between a first control point set for an end effector attached to a distal end of the robot arm and a second control point set closer to the robot arm side than the end effector (0060, determination of vectors between wrist pose and TCP, Examiner’s Note: the wrist of the robot would be substantially closer to the robot arm when compared to the tool end of the end effector), comprising:
A first step of imaging the robot using an imaging unit and moving the robot to cause a first state in which a first feature point of the robot associated with the first control point is located in a predetermined position in a captured image of the imaging unit and the robot arm takes a first posture (Fig. 3, 0060 first wrist pose 304, with TCP point constraint 312, 0008, tool-frame center point relative to a wrist-frame of a tool determined by image captured by externally mounted camera);
A second step of imaging the robot and moving the robot arm to cause a second state in which the first feature point is located in the predetermined position in the captured image of the imaging unit and the robot arm takes a second posture (Fig. 3, 0060 first wrist pose 308, with TCP point constraint 312, 0008, tool-frame center point relative to a wrist-frame of a tool determined by image captured by externally mounted camera);
A third step of calculating a first position relationship between a first reference position obtained from a position of the second control point in the first state and a position of the second control point in the second state and a position of the first feature point in the second state (Fig. 3, 0060, determination of difference in position between T1 and T2); and
A seventh step of calculating of the first feature point in a robot coordinate system based on the first position relationship (0072, TCP calculated by using plurality of wrist poses and a corresponding TCP translation relationship).
Eldridge fails to teach, however, 
A fourth step of imaging the robot using the imaging unit and moving the robot arm to cause a third state in which the first feature point is located in the predetermined position in the captured image of the imaging unit and the robot arm takes a third posture;
A fifth step of imaging the robot and moving the robot arm to cause a fourth state in which the first feature point is located in the predetermined position in the captured image of the imaging unit and the robot arm takes a fourth posture;
A sixth step of calculating a second position relationship between a second reference position obtained from a position of the second control point in the third state and a position of the second control point in the fourth state and the first feature point in the fourth state; and
The examiner asserts, however, that the addition of the fourth, fifth, and six steps constitutes a simple duplication of parts, as the actions taken in the fourth step, fifth step, and sixth step are substantially similar to the actions taken in the first, second, and third steps respectively. MPEP 2144.04(VI)(B) states that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and in the instant case, the examiner submits that the apparent repetition of the first, second, and third steps to produce a “second position relationship” would not produce any new or unexpected result in determining a first feature point.

Regarding claim 2, Eldridge teaches the calibration according to claim 1, wherein at the first step, a reference surface is a reference when the robot arm is moved is set (Fig. 3, reference plane 302).

Regarding claim 3, Eldridge teaches the calibration method according to claim 2, wherein at the second step, when the second state is caused from the first state,
The robot arm is driven to maintain the second control point in the position in the first state and rotate the robot around a normal of the reference surface (Fig. 3, robot wrist moved from pose 304 to pose 308 around an axis normal to the plane, coordinate systems rotated as well), 
The robot arm is driven to locate the first feature point in the predetermined position in the captured image of the imaging unit (Fig. 3, 0060, robot rotated around TCP),
The robot arm is driven to rotate the first feature point around an axis parallel to the normal of the reference surface (Fig. 3, 0060, robot rotated around TCP, Examiner’s note, rotating the TCP around an axis intersecting the TCP and normal to reference plane 302 would cause the TCP to remain in the same position but be “rotated”)
The robot arm is driven to locate the first feature point in the predetermined position in the captured image of the imaging unit (Fig. 3, TCP remains in the same position after wrist poses change), and thereby,
The robot arm is turned into the second state (Fig. 3, wrist pose moved from pose 304 to pose 308). 
Claim 4 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 5, The calibration method according to claim 1, wherein the first position relationship is a first vector from the first reference position to the position of the first control point in the second state (Fig. 3, Vector T1 from Wrist pose 304 to TCP 312), 
The second position relationship is a second vector from the second reference position to the position of the first control point in the fourth state (Fig. 3, Vector T2 from wrist pose 308 to TCP 312), and
At the seventh step, the first vector or the second vector is displaced, coordinates of an intersection between the first vector and the second vector are regarded as coordinates of the first feature point in the robot coordinate system (Fig. 3, 0060, Intersection of vectors T1 and T2 is the position of TCP 312, coordinate system of wrist poses 304 and 308 rotated as well).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Groll (US 20110066393 A1) teaches a means of determining a position of a measurement point in relation to a tool center point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664